Citation Nr: 0630337	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  99-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as prostatitis, epididymitis, and/or 
vesiculitis.

2.  Entitlement to service connection for the genitourinary 
disorders of bilateral hydroceles and bilateral epididymal 
cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from July 1988 to March 
1997.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Illinois.

This matter was previously before the Board in January 2005, 
at which time it remanded the claim in order to afford the 
veteran due process and for the completion of additional 
development, including action that was originally requested 
by the Board in a November 2003 remand.  The Board is now 
satisfied that to the extent possible, all aforementioned 
requested action is complete, such that it may proceed below 
with a decision in this matter.  Additionally, as will be 
discussed below, the veteran's claim is best characterized as 
the two issues set forth on the title page. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
establish that a currently diagnosed genitourinary disorder, 
claimed as prostatitis, epididymitis, and/or vesiculitis, is 
etiologically related to the veteran's period of active 
service.

3.  The competent medical evidence of record does not 
demonstrate that the veteran first developed a currently 
diagnosed and chronic genitourinary disorder, claimed as 
prostatitis, epididymitis, and/or vesiculitis, during his 
period of active service.



4.  The competent medical evidence of record does not 
indicate that from the time of his service discharge to the 
present, the veteran regularly had symptoms of and received 
medical treatment for a currently diagnosed genitourinary 
disorder, claimed as prostatitis, epididymitis, and/or 
vesiculitis; the credible evidence of record is also against 
finding the existence of a continuous pattern of 
genitourinary symptomatology from active service to the 
present in relation to any such currently diagnosed disorder.

5.  The competent medical evidence of record does establish 
that certain currently diagnosed and chronic genitourinary 
disorders, namely bilateral hydroceles and epididymal cysts, 
are etiologically related to the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  A genitourinary disorder, claimed as prostatitis, 
epididymitis, and/or vesiculitis, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A genitourinary disorder, identified as bilateral 
hydroceles, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  

3.  A genitourinary disorder, identified as bilateral 
epididymal cysts, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2001, 
August 2001, March 2004, February 2005, and September 2005 
letters from the RO and the Appeals Management Center (AMC) 
on its behalf specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
of the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence that VA would seek 
to provide; (3) informing the veteran about the information 
and evidence that he was expected to provide; and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertained to the claims.  To 
that end, the March 2001, August 2001, and September 2005 
VCAA letters provided the veteran with information as to the 
first three aforementioned notice elements, while the March 
2004 and February 2005 VCAA letters addressed those notice 
elements, but also addressed the fourth notice element as 
well.

The Board recognizes that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and then to proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As noted, 
the AMC issued the last VCAA-related letter to the veteran in 
September 2005.  Thereafter, he was afforded an opportunity 
to respond, and then the AMC subsequently reviewed the claim 
and issued a supplemental statement of the case (SSOC) to him 
in March 2006.  Under these circumstances, the Board finds 
that the aforementioned notification requirements of the VCAA 
have been satisfied for this appeal.  Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for service connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.    Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if VA awards service connection.  
Id.  

In the pending appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim, but did not advise him 
as to the type of evidence necessary to establish a 
disability rating or effective date for his claimed disorder.  
Despite the inadequate notice provided to the veteran on 
these two elements, however, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a question 
that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In this regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for a genitourinary 
disorder, claimed as prostatitis, epididymitis, and/or 
vesiculitis, any question as to the appropriate disability 
rating or effective date to be assigned (i.e., in the event 
of an award of service connection) is accordingly moot.  
Moreover, while the Board has decided to grant service 
connection for the genitourinary disorders of bilateral 
hydroceles and bilateral epididymal cysts, upon return of 
this matter to the RO, the veteran will then receive 
appropriate notice as to the type of evidence necessary to 
establish a disability rating or effective date for these new 
service-connected disabilities.  

Furthermore, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the Board observes that 
the veteran's service medical records are associated with the 
claims file, as are all pertinent and available VA and/or 
private medical records as appropriately identified, 
authorized, and/or provided by the veteran.  As well, VA 
provided the veteran with multiple VA examinations in support 
of his claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  

The Board is aware that the claims file does not contain 
certain private medical records identified by the veteran as 
relevant to this appeal, namely his averred record of 
treatment for genitourinary problems, from 1997 to the 
present, as provided by Mecosta Health Services.  At the time 
of the January 2005 BVA remand of this matter, an authorized 
consent form, signed by the veteran in July 2004, was of 
record for Mecosta Health Services, although it did not 
contain a physical or mailing address for this provider.  The 
veteran was aware of VA's need for both a currently 
authorized and duly completed consent form, including full 
contact information, in order for VA to be able to obtain 
private medical records for his appeal, as evidenced by the 
aforementioned VCAA letters and the Board's remand 
documentation, and especially by the AMC's September 2005 
letter, which asked the veteran to complete and endorse a new 
consent form for this provider.  The veteran, however, 
provided no response to this letter, and did not himself 
provide these records in support of his claim.  Thus, VA was 
unable to obtain or review these records for his appeal.  In 
light of this history, however, the Board finds that VA took 
all necessary and requisite actions in order to attempt to 
assist the veteran in obtaining this information and/or 
evidence for his claim.    

At this time, the veteran and his representative have not 
made the Board aware of any other additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide the claim.  Therefore, the Board finds that all 
available and relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, such that the 
case is ready for appellate review. 

To that end, as noted, the evidence available for review 
includes the veteran's service medical records, VA outpatient 
treatment and medical examination reports, and statements and 
argument provided by the veteran and his representative in 
support of the claim.  In reaching its decision herein, the 
Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be addressed and/or summarized where 
appropriate.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim

Review of the entire record indicates that the veteran 
believes that the genitourinary problems for which he was 
treated in service were chronic and/or continuous problems 
that continued from the time of his active service to the 
present.  In the alternative, the veteran avers that his 
currently diagnosed problems are etiologically related to the 
problems for which he was treated while on active duty.  For 
the reasons explained below, the Board must deny the 
veteran's claim for service connection for a genitourinary 
disorder claimed as prostatitis, epididymitis, and/or 
vesiculitis at this time, but will grant service connection 
for genitourinary disorders identified as bilateral 
hydroceles and bilateral epididymal cysts.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

The veteran's service medical records establish that he 
entered active service with no recorded complaints, symptoms, 
or diagnoses of any genitourinary disorder, including 
prostatitis, epididymitis, and/or vesiculitis.  During his 
service, however, these records show that the veteran did 
undergo treatment for problems that were varyingly identified 
as prostatitis, epididymitis, and vesiculitis.  As well, 
bilateral hydroceles and epididymal cysts were documented in 
service, including on a June 1995 ultrasound report.  At the 
time of his discharge from active duty, the veteran 
complained of a history of prostatitis on his report of 
medical history form, but the concurrent report of medical 
examination did not indicate that he had any ongoing 
genitourinary disorders, and all pertinent medical findings 
were listed as normal.

At a July 1998 VA general medical examination, the veteran 
reported a history if prostatitis in service, and stated that 
he was told that he had epididymitis and vesiculitis.  He 
complained of current groin/testicle pain, as well as 
frequent urination and dysuria.  On clinical evaluation, the 
examiner observed a slightly enlarged prostate, but other 
relevant findings and diagnostic test results were normal.  
The examiner's recorded diagnoses were then listed only as a 
history of prostatitis, epididymitis, and seminal 
vesiculitis.

At a February 2003 VA genitourinary examination with claims 
file review, the veteran described a history of recurrent 
epididymitis and prostatitis since 1990.  The examiner noted 
review of the veteran's in-service and post-service medical 
treatment.  The veteran reported that he used to take a daily 
antibiotic prophylaxis from 1995 to 1998, with fairly good 
control of his symptoms, but that after he left active duty, 
he was unable to follow up with doctors and stopped taking 
the medication.  He described current bilateral groin pain, 
perineal discomfort, and urinary frequency, as well as 
occasional post-ejaculatory pain.  On clinical evaluation, 
many findings were normal.  The examiner did record the 
presence of bilateral small hydroceles.  There was minimal 
scarring of the perianal region, which the examiner explained 
was probably secondary to previous chronic fissures.  
Examination of the sphincter revealed slight tenderness to 
palpation, but the prostate evaluation was normal.  
Laboratory diagnostic testing was also normal, and the 
examiner concluded that there was no prostate hypertrophy per 
his examination.  

The veteran's VA outpatient treatment records, as dated from 
approximately November 1997 to May 2005, reflect a diagnosis 
of prostatitis entered in November 1997, and chronic 
prostatitis is also listed in the veteran's current VA 
record/history of medical problems as recently as May 2005.  
These treatment records, however, do not reflect any observed 
ongoing symptomatology, abnormal clinical findings, or 
treatment for a currently diagnosed and/or chronic 
genitourinary disorder after the November 1997 episode.  The 
Board notes that the veteran did report urinary problems and 
suggest a suspected return of his prostatitis at a February 
2005 VA evaluation, but there were no recorded clinical 
findings to support his complaints.

In August 2005, the veteran underwent a VA genitourinary 
examination with claims file review.  On review of the 
veteran's service medical records, the examiner observed that 
the veteran was treated with antibiotics on several 
occasions, for possible prostatitis versus epididymitis.  She 
also noted that he was observed to have small hydroceles 
bilaterally, which was probably inflammatory in nature as 
secondary to acute epididymitis, both of which resolved with 
treatment.  She advised that his last in-service treatment 
visit for prostate symptoms was in October 1990, at which 
time he was diagnosed with diffuse perineal tenderness, 
without evidence of genitourinary or gastrointestinal 
pathology, which was also noted to probably be secondary to 
local trauma and a psychosocial component.  She then observed 
that the veteran had subsequent physical examinations during 
his active duty career, and that each time, his prostatitis 
condition was described as resolved.  

The August 2005 VA examiner further advised that according to 
the veteran's VA medical records, he had no current diagnoses 
related to his genitourinary system.  She advised that he was 
taking a combination of lisinopril and terazosin for 
hypertension, and that on several check-ups of record, he 
denied any symptoms related to his genitourinary system and 
his clinical evaluations were normal.  She did note that in a 
June 2005 statement, the veteran averred that he had 
continued prostate problems as evidenced by his use of 
terazosin prescribed by his primary care provider, but she 
then noted as well that a March 2005 VA treatment record 
specifically indicated that the veteran was taking that 
medication as an alpha blocker, in order to help control his 
blood pressure.  

At the August 2005 VA examination, the veteran identified 
genitourinary symptoms of: occasional lower abdominal or 
pelvic pain; difficulty emptying his bladder; a need to void 
his bladder every two to three hours and once per night; and 
occasional dribbling/urinary leakage, urethral discharge, and 
straining for purposes of urination.  He denied all other 
pertinent symptomatology (as identified by the examiner in 
her report).  On clinical evaluation and diagnostic testing, 
the examiner noted mainly normal findings.  As to other 
significant findings, she advised that the veteran displayed 
mild discomfort upon stretching the rectal sphincter, but not 
with prostate palpation, and further noted that the prostate 
was barely palpable on the rectal floor.  A concurrent VA 
ultrasound report for the scrotum revealed normal testicles, 
but advised of bilateral hydroceles and small epididymal 
cysts; and also indicated that there was some increased 
echodensity of the epididymis that might be consistent with 
epididymitis; the technician, however, suggested follow-up 
and correlation on these findings.  (The Board observes that 
in her report, the examiner indicated that she reviewed these 
test results before reaching her conclusions.)         

The August 2005 examiner first concluded that, in response to 
the Board's inquiry regarding a genitourinary condition 
claimed as prostatitis, epididymitis, and/or vesiculitis, it 
was not likely that the veteran had any currently diagnosed 
genitourinary condition that might be related to his in-
service genitourinary condition, and that he suffered from no 
chronic residuals of the genitourinary conditions experienced 
while on active duty.  She specifically noted that while the 
veteran had epididymitis in active service, there was no 
clinical evidence of current and chronic epididymitis.  She 
then acknowledged, however, that the veteran currently had 
chronic, bilateral, and benign hydroceles and epidermal 
(epididymal) cysts that were residuals of the veteran's in-
service genitourinary problems.    

With review and consideration of all of the evidence of 
record, and as summarized above, the Board finds that it is 
unable to grant the veteran service connection for 
genitourinary disorders claimed as prostatitis, epididymitis, 
and/or vesiculitis, but that it will allow an award of 
service connection for the specific genitourinary disorders 
of bilateral hydroceles and bilateral epididymal cysts.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

The service medical records clearly show treatment for a 
number of genitourinary problems, but do not establish that 
any such problem was present at the time of the veteran's 
release from active duty.  While prostatitis was then 
documented within a year of the veteran's discharge, in 
November 1997, no medical evidence described that problem as 
chronic at that time, and there is no medical evidence to 
show that the veteran required extensive and ongoing 
treatment for that disorder.  Thereafter, VA examination in 
July 1998 resulted in a finding of no current genitourinary 
disorder, and only a history of prostatitis, epididymitis, 
and vesiculitis.  As well, VA examination in February 2003 
did not diagnose any such current genitourinary disorders, 
and VA examination in August 2005 reiterated that finding.  
The Board is aware that the veteran's current VA medical 
problems list includes an entry of chronic prostatitis, but, 
also as noted by the August 2005 VA examiner, this finding is 
not buttressed by objective medical evidence that shows a 
pattern of recorded symptomatology, diagnoses, and treatment 
for that disorder, or for epididymitis or vesiculitis in any 
medical evidence of record dated after November 1997.  

The Board is aware of the veteran's reports that he has 
regularly and recurrently experienced episodes of 
prostatitis, epididymitis, and/or vesiculitis since active 
service.  While the veteran is deemed credible to report his 
observed genitourinary symptomatology, under the law, as a 
layman, the Board may not consider him to be credible to 
assess such symptomatology as chronic, or to diagnose it as 
prostatitis, epididymitis, or vesiculitis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, for lack of any competent medical evidence of record to 
establish that the veteran has a currently diagnosed 
genitourinary disorder (claimed as prostatitis, epididymitis, 
and/or vesiculitis) that is either etiologically related to 
service, assessed as chronic from active service forward, or 
manifested by a record of continuous pertinent symptomatology 
since active service, the Board must deny service connection 
for all three of these claimed disorders.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation, and without it, a claim for service connection 
must fail.  Id.; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  In determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 
Vet.App. 49 (1990).  In this case the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service connection for genitourinary disorders identified as 
bilateral hydroceles and bilateral epididymal cysts, however, 
is warranted, as based upon the competent medical evidence of 
record.  Id.; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The medical evidence shows that both of these 
problems were in existence during the veteran's period of 
active service, although admittedly, neither disorder was 
documented at service discharge.  Bilateral hydroceles, 
however, were again noted on two of the veteran's three 
recent VA examinations, and bilateral epididymal cysts were 
confirmed at the time of the veteran's most recent VA 
examination and diagnostic testing in August 2005.  As well, 
the August 2005 VA examiner, and the only medical 
professional of record to render any opinion on the matter, 
specifically identified these two problems as related to 
active service.  She noted a thorough review of the record, 
and observed that these problems were also documented in 
service, and that these problems were likewise the residuals 
of the veteran's in-service treatment for his claimed 
prostatitis/epididymitis/vesiculitis.  More importantly, 
however, this VA examiner described these two current 
disorders as chronic.  Thus, the Board finds that the 
evidence supports the award service connection for both 
bilateral hydroceles and bilateral epididymal cysts at this 
time.  

ORDER

Service connection for a genitourinary disorder, claimed as 
prostatitis, epididymitis, and/or vesiculitis, is denied.

Service connection for a genitourinary disorder, identified 
as bilateral hydroceles, is granted.

Service connection for a genitourinary disorder, identified 
as bilateral epididymal cysts, is granted.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


